Citation Nr: 9916433	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling from December 8, 1992, and as 50 percent 
disabling from October 27, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

The veteran and G.C.


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating action 
of the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed and 
continued a 10 percent rating for PTSD.  By an October 1996 
rating action, the RO increased the rating to 30 percent, 
effective from December 8, 1992. 

The Board initially reviewed the case in November 1997 and 
remanded the issue for additional development.  In a November 
1998 rating decision, the RO increased the rating for the 
service-connected PTSD to the current level of 50 percent, 
effective from October 27, 1998.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  When the Board 
initially reviewed the veteran's claim, it was noted that the 
rating criteria used to evaluate the veteran's service-
connected psychiatric disorder had been changed, effective 
November 7, 1996.  The case was remanded in order to have the 
veteran's case readjudicated, with consideration given to 
both the old and new criteria, with those most favorable to 
the veteran being applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

It was contemplated that a VA examination conducted on remand 
would provide sufficient information to evaluate the 
veteran's disability.  The RO was instructed to obtain a VA 
psychiatric examination in which the findings were reported 
in terms consistent with both the old and new criteria.  The 
RO was further instructed to issue a supplemental statement 
of the case (SSOC) which contained a discussion of the 
reasoning employed to determine the most favorable rating 
criteria.  

The examination conducted in October 1998 included the 
examiner's comment that the veteran had PTSD which met the 
criteria for both previous and new rating guidelines 
regarding that disorder; however, it does not appear that the 
examiner offered any opinion as to the question on appeal, 
that is, the severity of the veteran's disorder, relative to 
both the previous and new rating criteria.  In addition, the 
December 1998 SSOC did not contain a discussion of the 
reasoning employed in determining which set of rating 
criteria was more favorable to the veteran.  The RO assigned 
an increased rating under the new criteria, but did not 
include a comparison of the old and new regulations or offer 
any indication as to why that version was more favorable to 
the veteran.  

The Board also instructed the RO to attempt to obtain any 
additional pertinent VA treatment records.  In a January 1998 
response to a request for information, personnel at the East 
Orange VA Medical Center (VAMC) indicated that they were 
unable to locate the requested records "at this time."  The 
veteran has indicated, in testimony at the July 1997 personal 
hearing and as noted in the report of the recent VA 
examination, that he continues to be treated at a VA facility 
on a regular basis.  Records of any current treatment of the 
disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
VA must attempt to obtain those records to which the veteran 
has referred before any final action may be taken by the 
Board. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

As noted previously, the criteria for evaluating mental 
disorders was changed, effective November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas, supra.  The Board notes, however, that 
consideration under the revised rating schedule criteria, as 
in this case, not be undertaken before such criteria became 
effective.   The Court, addressing a similar matter, stated 
that the effective date rule contained in 38 U.S.C. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
since the Secretary's legal obligation to apply the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  That is, for any date prior to November 7, 1996, 
neither the RO nor the Board could apply the revised mental 
disorder rating schedule to a claim.  Rhodan v. West, 12 Vet. 
App. 55 (1998). 

Thus, this case is REMANDED to the RO for the following 
action:

1.  The RO should make another attempt to 
obtain any additional VA inpatient and 
outpatient treatment records pertaining 
to treatment of PTSD since September 
1996.  Copies of complete treatment 
records should be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted.  The claims folder and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  It is suggested that the examiner 
first report findings under the old 
criteria and then separately under the 
new criteria.  A complete rationale for 
all opinions expressed must be provided.  
In the event that examination reveals the 
presence of any other psychiatric or 
mental disorder, in addition to PTSD, 
such should be identified and its 
symptoms should be clearly distinguished, 
to the extent possible, from those 
attributable to the service-connected 
PTSD.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim, entitlement 
to a rating in excess of 30 percent from 
December 8, 1992, and a rating in excess 
of 50 percent from October 27, 1998.  In 
readjudicating the veteran's claim, the 
RO should consider both the old and new 
rating criteria, apply that most 
favorable to the veteran and state which 
is more favorable.  Such consideration 
should be afforded in accordance with the 
decisions of the Court in the Karnas and 
Rhodan cases, cited above.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski,  3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

